CaseCase:
     18-16860
          1:21-cv-03750
                 Doc 42 Document
                         Filed 07/13/21
                                  #: 1 Filed:
                                           Entered
                                              07/14/21
                                                   07/13/21
                                                       Page 14:50:03
                                                            1 of 2 PageID
                                                                       Desc
                                                                          #:1Main
                           Document       Page 1 of 2




                                       In the
      United States Bankruptcy Court
                        For the Northern District of Illinois
     IN RE:                                EASTERN DIVISION
                                           HON. JACQUELINE P. COX
     CHERM NELSON,
                                           CASE NO. 18-16860
              DEBTOR.                      CHAPTER 13




                         NOTICE OF A PPEAL

       The City of Chicago, by its undersigned counsel, appeals the below-
    described and attached order, entered in the above-captioned case.


    Part 1: Identify the appellant
       Name of appellant: The City of Chicago
       Position of appellant: Creditor


    Part 2: Identify the subject of this appeal
       Judgment, order or decree appealed from: Order on Motion to Modify
       Plan and Motion to Determine Amount of Secured Claim (Dockets 27
       and 28). Attached.
       Date of entry: 7/01/2021
CaseCase:
     18-16860
          1:21-cv-03750
                 Doc 42 Document
                         Filed 07/13/21
                                  #: 1 Filed:
                                           Entered
                                              07/14/21
                                                   07/13/21
                                                       Page 14:50:03
                                                            2 of 2 PageID
                                                                       Desc
                                                                          #:2Main
                           Document       Page 2 of 2




    Part 3: Identify other parties to the appeal
             Party                              Counsel
     The City of Chicago,     Charles A. King
     Appellant.               Assistant Corporation Counsel – Senior
                              Jaime Dowell
                              Assistant Corporation Counsel
                              121 N. LaSalle St., Ste. 400
                              Chicago, IL 60602
                              p. 312.742.0019
                              e. chuck.king@cityofchicago.org
     Cherm Nelson             Michael C. Burr
     Appellee.                Alfredo J Garcia
                              Borges and Wu, LLC
                              105 W. Madison St., 23rd Fl.
                              Chicago, IL 60602
                              p. 312-853-0200
                              e. notice@billbusters.com


    DATED: 7/13/2021                       RESPECTFULLY SUBMITTED,

                                           THE CITY OF CHICAGO

                                           Celia Meza
                                           Corporation Counsel

                                           By: /s/ Jaime Dowell
                                               Asst. Corp. Counsel

    Celia Meza, Corporation Counsel
    Charles A. King (ARDC 6216362)
    Assistant Corporation Counsel – Senior
    Jaime Dowell (ARDC 6281312)
    Assistant Corporation Counsel
    CITY OF CHICAGO DEPARTMENT OF LAW
    121 N LaSalle St., Ste. 400
    Chicago, IL 60602
    p. 312-742-0056
    e. jaime.dowell@cityofchicago.org
